979 So. 2d 348 (2008)
Robin BAKER, Appellant,
v.
Walter A. McNEIL, Secretary, Florida Department of Corrections, Appellee.
No. 1D07-1699.
District Court of Appeal of Florida, First District.
April 10, 2008.
Robin Baker, pro se, Appellant.
Beverly Brewster, Assistant General Counsel, Department of Corrections, Tallahassee, for Appellee.
PER CURIAM.
As conceded by appellee, the trial court incorrectly dismissed appellant's petition *349 for writ of mandamus because it was untimely. See Canete v. Fla. Dep't of Corr., 967 So. 2d 412 (Fla. 1st DCA 2007). We, therefore, reverse the order of the trial court and remand for further proceedings to address the petition.
ALLEN, WOLF, and POLSTON, JJ., concur.